DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 3/24/2021 is acknowledged.  The traversal is on the ground(s) that search of the different Inventions would not result in a burden on the Examiner.   This is not found persuasive because common technical feature in the independent claims is not special and does not contribute over the prior art. Therefore the rejection is proper and search of the different invention would result in a burden on the Examiner. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the device that is capable of changing the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Perhaps this claim should depend from claim 3.

With respect to claim 18, the recites the limitation “one or more charged substances or molecules”. It is unclear if the molecules are simply present or also charged. Therefore the scope of the claim is unclear making the claim indefinite. 
Claim 18 recites the limitation "the composition comprising one or more charged substances" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps this claim should depend from claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 8 are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by FONG W K ET AL: "Stimuli responsive liquid crystals provide 'on-demand' drug delivery in vitro and in vivo", JOURNAL OF CONTROLLED RELEASE, vol. 135, no. 3, 5 May 2009, pages 218-226 and D2 GUO C ET AL: "Lyotropic liquid crystal systems in drug delivery", DRUG DISCOVERY TODAY, vol. 15, no. 23-24, 1 December 2010, pages 1032-1040 (Included in IDS).
With respect to claim 1, the FONG W K ET AL: "Stimuli responsive liquid crystals provide 'on-demand' drug delivery in vitro and in vivo", JOURNAL OF CONTROLLED RELEASE, vol. 135, no. 3, 5 May 2009, pages 218-226 and D2 GUO C ET AL: "Lyotropic liquid crystal (anisotropic systems in drug delivery", DRUG DISCOVERY TODAY, vol. 15, no. 23-24, 1 December 2010, pages 1032-1040 reference discloses stimuli responsive liquid crystals dispersed in an aqueous solution. The drug is delivered/released by temperature change (D1: pages 220-221; D2: 1036, col.2, paragraph) broadly considered a heating device.
Claim(s) 1, 3, 18, 35, 36, 42 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Perricone U.S. Publication 2014/0079679 A1.
With respect to claims 1, 3, 18, 35, 36, and 42, the Perricone U.S. Publication 2014/0079679 A1 reference discloses nitric oxide gas composition sequestered as a liquid crystal phase wherein the composition comprises a polymer such as polyglycol and other components, disclosed in paragraphs such as 0059, abstract, and 0016 and claims wherein when applied a counter force is applied to release the nitric oxide. The reference discloses a system for skin application that has the user apply a force (shear stress) to the composition to release the nitric oxide.  

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fong Stimuli responsive liquid crystal on demand (Included in IDS).
With respect to claims 1 and 8, the Fong Stimuli responsive liquid crystal on demand... reference discloses in the abstract and sections such as 2.2 and page 8, the controlled release of a composition from a liquid crystal and polymers wherein a temperature change created by a heat changing device, creates dynamic release of the component.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774